Title: To Benjamin Franklin from Amelia Evans, 6 March 1766
From: 
To: 


Dear Sir,
Portsmouth 6 March 1766
I write to beg ten thousand pardons for not having waited on you before I left town but having been excessively hurried with the necessary preparations for our embarkation I deferred seeing most of my friends till I found I was not mistress of a moment. But I hope you will pardon me Sir and allow me to intreat yours and Mrs. Stevensons wishes for success to the Æolus which is the Man of war we are to sail in. She is command by Capt. Gower brother to my Lord Gower. We are to have a prodigious number of passengers among the rest is Sir Thos. Erskin who is I believe going to visit the remains of antient magnificence in the African world from whence I shall certainly (having your permission Sir) do myself the honor of writing to you.
If you will please to give yourself the trouble of sending to Mrs. Mistiviers french school at the Edinburgh Castle Drury lane you may get a Copper plate of my fathers of Pensilvania, New Jersey, New York and the Counties up the River Deleware. It can now be of no use to me and possibly to nobody but I would not have it lost as it was my fathers and when you return to America it m[a]y chance to be of some use.
My respectful compliments wait on Mrs. Stephenson to whom I ought to appologize for not having waited on her but the excuse I have pleaded to you Sir I hope will entirely satisfy that Lady. With the greatest sincerity and respect I am Sir your most obliged Humble Servant
Amelia Evans
 
Endorsed: Amelia Evans
